         Case 2:19-cr-00449-GEKP Document 36 Filed 02/17/21 Page 1 of 1


                      IN THE UNITED ST ATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                 CRIMINAL ACTION

              v.

SPIRO KASSIS                                             No. 19-449

                                         ORDER

       AND NOW, this 17th day of February, 2021, upon consideration of Spiro Kassis's Motion

for Compassionate Release (Doc. No. 28), the Government's Response in Opposition (Doc. No.

30), and Mr. Kassis's Reply in Support of His Motion (Doc. No. 33), it is hereby ORDERED that

Mr. Kassis's Motion (Doc. No. 28) is DENIED for the reasons set forth in the accompanying

Memorandum.


                                                  BY THE COURT:




                                                                S DISTRICT JUDGE




                                              1
